DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 07/13/2022. Claims 1,7-8 and 14-15 are currently amended, claims 2-6,9-13 and 16-20 are previously presented and claim 21 is new. Accordingly claims 1-21 are examined herein.
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-21 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,8-9,15-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (US 2017/0335271 – of record) in view of Solorzano (US 2018/0281280 – of record).
Regarding claim 1, Maggiore teaches a temperature controlled dispensing tool (100) (see Fig. 2A;[0002]), comprising: 
amount (104) capable of being configured to be attached to a robotic arm (see Fig. 2A and Figs.10-11;[0028] and [0053]); a temperature controlled module (i.e. a material dispensing element (102) includes a temperature controlled heating element (108)) coupled to the mount (see Fig.2A;[0054-0055] and [0057]), the temperature controlled module comprising:
a barrel housing (sleeve (120)); a barrel insert (122) removably insertable into the barrel housing and configured to receive a material barrel (106); one or more heating elements (108) in thermal communication with the barrel insert (see Fig.2A;[0055-0056]). 
Maggiore does not explicitly teach that one or more cooling elements in thermal communication with the barrel insert.  However, since Maggiore discloses alternatively other temperature-regulating elements, such as a cooling element may be comprised in the dispensing device in order to regulate the temperature of the material to be dispensed (see Figs.1A-1D;[0088]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a temperature controlled dispensing tool as taught by Maggiore with one or more cooling elements in thermal communication with the barrel insert in order to regulate the temperature of the material to be dispensed (see [0088]).
Maggiore further teaches one or more temperature sensors configured to output a temperature signal indicative of a temperature of the temperature controlled module (see [0103]); and
 a control unit capable to be configured to determine the temperature of the temperature controlled module based on the temperature signal of the one or more temperature sensors (see [0103-0104] and [0112-0113]); and selectively operate the one or more heating elements (336) and the one or more cooling elements (342) thereby controlling the temperature of the temperature controlled module (see [0103-0104] and [0112-0113]). 
Maggiore does not explicitly teach wherein the heating elements are disposed on one side of the barrel insert and the cooling elements are disposed opposite to the one side of the barrel insert.
In the same field of endeavor, 3D printing, Solorzano teaches a temperature-controlled cartridge system (1200) comprises barrel insert (canister (1275)), heating elements (i.e. heat sink ((1205),(1245)) and fans (1270) configured to transfer heat ether towards or away from barrel insert (1275)), cooling elements (pelti cooler (1255)), wherein the heating elements are disposed on one side of the barrel insert and the cooling elements are disposed opposite to the one side of the barrel insert (see Figs.12;[0103-0105]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a temperature controlled dispensing tool as taught by Maggiore with the heating elements are disposed on one side of the barrel insert and the cooling elements are disposed opposite to the one side of the barrel insert as taught by Solorzano in order to control heat transfer rate to the dispensing tool.
Regarding claim 8, Maggiore teaches a temperature controlled dispensing tool (100) (see Fig.2A;[0002]), comprising:
amount (104) capable of being configured to be attached to a robotic arm (see Fig. 2A and Figs.10-11;[0028] and [0053]); and
a temperature controlled module moveably coupled to the mount (i.e. a material dispensing element (102) includes a temperature controlled heating element (108)), wherein the temperature controlled module is configurable between a loading position and an unloading position (see Figs.2A-2D;[0059]), the temperature controlled module comprising: a barrel housing (sleeve (120)); a barrel insert ((102) ,(122)) removably insertable into the barrel housing and configured to receive a material barrel (106,124); one or more heating elements (108) in thermal communication with the barrel insert (see Fig.2A;[0055-0056]).
Maggiore does not explicitly teach that one or more cooling elements in thermal communication with the barrel insert.  However, since Maggiore discloses alternatively other temperature-regulating elements, such as a cooling element may be comprised in the dispensing device in order to regulate the temperature of the material to be dispensed (see Figs.1A-1D;[0088]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a temperature controlled dispensing tool as taught by Maggiore with one or more cooling elements in thermal communication with the barrel insert in order to regulate the temperature of the material to be dispensed (see [0088]).
Maggiore further teaches one or more temperature sensors configured to output a temperature signal indicative of a temperature of the temperature-controlled module (see [0103]); and
 a control unit capable to be configured to determine the temperature of the temperature-controlled module based on the temperature signal of the one or more temperature sensors (see [0103-0104] and [0112-0113]); and selectively operate the one or more heating elements (336) and the one or more cooling elements (342) thereby controlling the temperature of the temperature controlled module (see [0103-0104] and [0112-0113]).
Maggiore does not explicitly teach wherein the heating elements are disposed on one side of the barrel insert and the cooling elements are disposed opposite to the one side of the barrel insert.
In the same field of endeavor, 3D printing, Solorzano teaches a temperature-controlled cartridge system (1200) comprises barrel insert (canister (1275)), heating elements (i.e. heat sink (1205) ,(1245) and  fans (1270) configured to transfer heat ether towards or away from barrel insert (1275)), cooling elements (pelti cooler (1255)), wherein the heating elements are disposed on one side of the barrel insert and the cooling elements are disposed opposite to the one side of the barrel insert (see Figs.12;[0103-0105]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a temperature controlled dispensing tool as taught by Maggiore with the heating elements are disposed on one side of the barrel insert and the cooling elements are disposed opposite to the one side of the barrel insert as taught by Solorzano in order to control heat transfer rate to the dispensing tool.
Regarding claim 15, Maggiore teaches a dispensing device ((100) and (800)) capable of being three-dimensional printer (see Fig.2A;[0023], [0039] and [0053]) comprising: 
a robotic arm (804)(see Fig. 2A and Figs.10-11;[0028], [0053] and [0146]); and
a temperature controlled dispensing tool (i.e. a material dispensing element (102) or (806) includes a temperature-controlled heating element (108) coupled to the robotic arm (see Fig.2A and Fig. 10;[0054-0055] and [0057]), comprising: 
amount (104) capable to be attached to and moved by the robotic arm; and a temperature-controlled module coupled to the mount (see Fig. 2A and Figs.10-11;[0028] and [0053]), the temperature-controlled chamber comprising:
a barrel housing (sleeve (120)); a barrel insert (122) removably insertable into the barrel housing and configured to receive a material barrel (106); one or more heating elements (108) in thermal communication with the barrel insert (see Fig.2A;[0055-0056]). 
Maggiore does not explicitly teach that one or more cooling elements in thermal communication with the barrel insert.  However, since Maggiore discloses alternatively other temperature-regulating elements, such as a cooling element may be comprised in the dispensing device in order to regulate the temperature of the material to be dispensed (see Figs.1A-1D;[0088]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a temperature controlled dispensing tool capable of being three-dimensional printer as taught by Maggiore with one or more cooling elements in thermal communication with the barrel insert in order to regulate the temperature of the material to be dispensed (see [0088]).
Maggiore further teaches one or more temperature sensors configured to output a temperature signal indicative of a temperature of the temperature-controlled module (see [0103]); and
a computer control board capable of being a control unit configured to determine the temperature of the temperature-controlled module based on the temperature signal of the one or more temperature sensors (see [0103-0104] and [0112-0113]); and selectively operate the one or more heating elements (336) and the one or more cooling elements (342) thereby controlling the temperature of the temperature controlled module (see [0103-0104] and [0112-0113]).
Maggiore does not explicitly teach wherein the heating elements are disposed on one side of the barrel insert and the cooling elements are disposed opposite to the one side of the barrel insert.
In the same field of endeavor, 3D printing, Solorzano teaches a temperature-controlled cartridge system (1200) comprises barrel insert (canister (1275)), heating elements (i.e. heat sink (1205) ,(1245) and  fans (1270) configured to transfer heat ether towards or away from barrel insert (1275)), cooling elements (pelti cooler (1255)), wherein the heating elements are disposed on one side of the barrel insert and the cooling elements are disposed opposite to the one side of the barrel insert (see Figs.12;[0103-0105]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a temperature controlled dispensing tool as taught by Maggiore with the heating elements are disposed on one side of the barrel insert and the cooling elements are disposed opposite to the one side of the barrel insert as taught by Solorzano in order to control heat transfer rate to the dispensing tool.
Regarding claims 2, 9 and 16, Maggiore further teaches the dispensing tool, wherein the barrel insert is interchangeable between various sized barrel inserts (see Figs.2A-D;[0056-0057]).
Regarding claim 21, Maggiore in view of Solorzano further teaches the dispensing tool, wherein the temperature controlled module ((102),(150)) is movable between a loading position and an unloading position (see Figs.2A-2D;[0059-0063] of Maggiore and see Fig.12 of Solorzano).

Claims 3-6,10-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (US 2017/0335271 – of record) in view of Solorzano (US 2018/0281280 – of record) as applied to claims 1,8 and 15 above, and further in view of Toogood (US 2015/0308931 – of record).
Regarding claims 3,10 and 17, Maggiore in view of Solorzano teaches a dispensing tool as discussed in claims 1,8 and 15 above.
Maggiore does not explicitly teach wherein the temperature-controlled module further comprises a thermal capsule positioned within the barrel housing and configured to receive the barrel insert.
In the same field of endeavor, thermal modules used with chambers, Toogood teaches a temperature module comprises thermal system for controllably altering a temperature within a chamber capable of being a thermal capsule, wherein the thermal module adapted for use with a sample processing assembly is interchangeable independently of other thermal modules provided in the instrument and a plurality of components in the thermal system is disposed in a stacked construction which is readily dis-assembled and re-assimilable to interchange parts (see [0010], (0014], and (0022]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a temperature controlled dispensing tool as taught by Maggiore with a thermal capsule positioned within the barrel housing and configured to receive the barrel insert as taught by Toogood in order to increase reliability by providing stress relieving structure on the surface of one or both ceramic layers of the Peltier which face outward (see [0054]).
Regarding claims 4,11 and 18, Maggiore in view of Solorzano and Toogood teaches a dispensing tool as discussed in claims 3,10 and 17 above.
Toogood further teaches wherein the one or more heating elements comprise one or more ceramic heaters coupled to the thermal capsule (see [0014]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a temperature controlled dispensing tool as taught by Maggiore and Solorzano with one or more heating elements comprise one or more ceramic heaters coupled to the thermal capsule as taught by Toogood in order to increase reliability by providing stress relieving structure on the surface of one or both ceramic layers of the Peltier which face outward (see [0054]).
Regarding claims 5,12 and 19, Maggiore in view of Solorzano and Toogood teaches a dispensing tool as discussed in claims 3,10 and 17 above. Toogood further teaches wherein the one or more cooling elements comprise a Peltier device coupled to the thermal capsule (see [0053]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a temperature controlled dispensing tool as taught by Maggiore and Solorzano with the one or more cooling elements comprise a Peltier device coupled to the thermal capsule as taught by Toogood in order to increase reliability by providing stress relieving structure on the surface of one or both ceramic layers of the Peltier which face outward (see [0053-0054]).
Regarding claims 6, Maggiore in view of Solorzano and Toogood teaches a dispensing tool as discussed in claim 3. Maggiore does not teach a heat sink coupled to the Peltier device opposite the thermal capsule; and a fan directing air onto the heat sink. In the same field of endeavor, thermal modules used with chambers, Toogood teaches thermal modules used with chambers comprises one or more cooling elements further comprises a heat sink coupled to the Peltier device ([0066] and [0079]), wherein the heat exchanger may be coupled with one or more heating or cooling systems opposite the thermal capsule (see [0050] and [0101]) and a heat exchanger (300) is provided in conjunction with heat sink (310) and fan unit (320) which exchanges air past the heat sink to cool the fins which in turn draw heat away from the thermal module when required; and a fan directing air onto the heat sink (see [0101]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a temperature controlled dispensing tool as taught by Maggiore and Solorzano with a heat sink coupled to the Peltier device opposite the thermal capsule; and a fan directing air onto the heat sink in order to increase reliability by providing stress relieving structure on the surface of one or both ceramic layers of the Peltier which face outward (see [0053-0054]).
Regarding claims 13 and 20, the combination of Maggiore, Solorzano and Toogood teaches the dispensing tool as discussed in claims 12 and 19 above.
Toogood teaches thermal modules used with chambers comprises one or more cooling elements further comprises a heat sink coupled to the Peltier device ([0066] and [0079]), wherein the heat exchanger may be coupled with one or more heating or cooling systems opposite the thermal capsule (see [0050] and [0101]) and a heat exchanger (300) is provided in conjunction with heat sink (310) and fan unit (320) which exchanges air past the heat sink to cool the fins which in turn draw heat away from the thermal module when required; and a fan directing air onto the heat sink (see [0101]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a temperature controlled dispensing tool as taught by the combination with a heat sink coupled to the Peltier device opposite the thermal capsule; and a fan directing air onto the heat sink in order to increase reliability by providing stress relieving structure on the surface of one or both ceramic layers of the Peltier which face outward (see [0053-0054]). The combination of Maggiore and Toogood does not explicitly teach a shield configured to block flow of air from the fan in a dispensing direction. However, Solorzano teaches a temperature-controlled cartridge system (1200) comprises heat sink ((1205) and (1245)), fans (1270), pelti cooler (1255), and outer shell (1210) capable of being a shield configured to block flow of air from the fan in a dispensing direction (see Figs.12;[0103-0105]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a temperature controlled dispensing tool as taught by the combination with a shield configured to block flow of air from the fan in a dispensing direction as taught by Solorzano in order to control heat transfer rate to the dispensing tool.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (US 2017/0335271 – of record) in view of Solorzano (US 2018/0281280 – of record) and Toogood (US 2015/0308931 – of record) as applied to claims 3 and 10 above, and further in view of Lipson (US 2006/0156978 – of record).
Regarding claims 7 and 14, Maggiore in view of Solorzano and Toogood teaches the dispensing tool, further comprising a dispensing needle (132) of a barrel positioned within the barrel insert (122) (see Fig.2A;[0056]) but Maggiore does not teach a tip cover configured to be removably coupled to the thermal capsule, wherein the dispensing needle extends through the tip cover.  In the same field of endeavor, 3D dispensing tool, Lipson teaches material deposition tool (18) comprises a tip cover (26) configured to be removably coupled to a thermal capsule (66), wherein a dispensing needle (68) extends through the tip cover (26) (see Fig.8A-8D;[0078-0085]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a temperature controlled dispensing tool as taught by Maggiore, Solorzano and Toogood with a tip cover configured to be removably coupled to the thermal capsule, wherein the dispensing needle extends through the tip cover as taught by Lipson in order to obtain modes of control over the deposition of materials from material deposition device , as well as allowing control of the state of the material while it resides within a cartridge (see[0083-0085]).
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered.
 With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's arguments and amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 103, Applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). Therefore, the rejections are withdrawn. However, upon further consideration, a new ground of rejection is made in view of Solorzano (US 2018/0281280 – of record). Applicant’s arguments are moot in view of the new grounds of rejection.
Conclusion
The flowing prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wolf (US 2016/0236408) teaches a temperature controlled dispensing tool (112); a barrel insert (238) removably insertable into a barrel housing and configured to receive a material barrel; one or more heating elements (heating source) in thermal communication with the barrel insert (see Figs.13-16;[0056],[0059] and [0100-0106]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743